Case 1:19-cV-00328-A.]T-.]FA Document 1 Filed 03/20/19 Page 1 of 5 Page|D# 1

IN THE UNITEI) STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRG[NIA

SANTOS RAMOS "‘

8757 Georgia Avenue, Suite 400 *

Silver Spring, Maryland 20910 *

$

PLAINTIFF, *

=!=

v. * C.ase No.:

>1<

BACKYARD STEAKHOUSE, INC. *

13999 Metrotech Drive *

Chantilly, Virginia 20151 *

*

SERVE: Ted Hussar, Esq. *

7215 Poplar Street *

Annandale, Virginia 22003 *

*

And *

=!=

FREDDY QREITEM *

12627 Magic Springs Way *

Bristow, Virginia 20136 *

>!=

And *

=;=

ROBBIE QREITEl\/I *

25573 Arthur Place, Unit 4 *

Chantilly, Virginia 20152 *

*

DEFENDANTS. *
*=!<>|==1=***=l<***=!¢**=!=**>!<*******=k*>l=*>!<=l=*>!=**>Z==l=*=i¢****>k*=l=********=k*=l=*=l¢****$*********>l=****

COMPLAINT

Plaintiff Santos Rarnos ("‘Plaintifi”), by and through undersigned counsel, hereby brings
this suit for unpaid wages and statutory damages against Defendants Backyard Steakhouse, Inc.
d/b/a Backyard Grill (“Bacl<yard Grill”) and Freddy Qreitem and Robbie Qreitem, individually
(“The Individual Defendants”) (together, “`Defendants”) and for grounds states as follows:

Parties ang.]urisdiction

l. Plaintiff is an adult resident of the Cornmonwealth of Virginia.
2. Backyard Grill is a corporation formed under the Cornrnonwealth of Virginia.

3. At all times relevant, Backyard Grill has operated a restaurant serving barbeque

Case 1:19-cV-00328-A.]T-.]FA Document 1 Filed 03/20/19 Page 2 of 5 Page|D# 2

style food, beer, wine, and spirituous beverages in Chantilly, Virginia.
4. At all times relevant to this action, the Individual Defendants, were the primary

owners and controlling Officers of Backyard Grill.

5. At all times relevant, the Individual Defendants had the power to hire and fire
Plaintiff.
6. At all times relevant, the Individual Defendants set, monitored, and supervised

Plaintiff`s work schedule and work hours.

7. The Individual Defendants set and determined Plaintiff`s method of
compensation

8. The lndividual Defendants directed, supervised, and managed Plaintiffs work
duties.

9. The lndividual Defendants were in charge of keeping and maintaing all

employment records relating to Plaintiff.

10. Plaintiff’s claims herein against Defendants, jointly and severally, are made under
the Federal Fair Labor Standards Act of 193 8, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA").

1 1. At all times relevant to this matter, Defendants had gross annual sales in excess of
$500,000.00.

12. At all times relevant to this action, Defendants sold goods (namely food and
drinks) that passed across state lines for the purpose of commerce and for sale to the final
consumer.

13. By acting as the named plaintiff in this action, Plaintiff does hereby affirm his
consent to participate as a plaintiff in a claim seeking relief under the FLSA.

14. Each Defendant qualified as Plaintiff’s employer and/orjoint employer

within the scope and definitions of the FLSA.

Case 1:19-cV-00328-A.]T-.]FA Document 1 Filed 03/20/19 Page 3 of 5 Page|D# 3

15. Pursuant to the preceding, this Court has personal jurisdiction of the Defendants,
has subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, and constitutes proper
venue pursuant to 28 U.S.C. § 1391.

General Allegations

16. Plaintiff was employed at the Backyard Grill in Chantilly, Virginia, as a bar-back
for the period of about 2011 through February 2019.

17. During the period of Plaintiff’s employment, Defendants paid Plaintiff no wages
for the hours Plaintiff worked

18. During the period of Plaintist employment, the only money Plaintiff received for
work duties performed at Defendants’ Backyard Grill restaurant was by way of tips Plaintiff
received from Defendants" customers

19. At no time during the period of his employ did Defendants act and/or pay Plaintiff
in compliance with the FLSA “‘tip credit” as set forth in 29 U.S.C. 203(m).

20. At no time during Plaintiff’s employment did Defendants pay Plaintiff at an
hourly rate at least equal to the Federal Minimum Wage, $7.25 per hour.

21. On information and belief, at all times during the period of his employment,
Defendants had actual knowledge that employees at Defendants’ Backyard Grill restaurant must
be paid at least equal to the F ederal l\/linimum Wage, $7.25 per hour.

22. On information and belief, at all times during the period of his employment,
Defendants had actual knowledge that Defendants’ failure to pay Plaintiff wages at least equal to
the F ederal Minimum Wage, $7.25 per hour, Was in direct violation of law.

23. During the period of his employment, the exact number of hours Plaintiff worked

each week varied slightly from week to week.

Case 1:19-cV-00328-A.]T-.]FA Document 1 Filed 03/20/19 Page 4 of 5 Page|D# 4

24. Typically and customarily, Plaintiff worked at or about thirty-six (36) hours per
week.

25. At all times, Defendants had knowledge of all hours Plaintiff worked each week
and directed Plaintiff to Work about thirty-six (3 6) hours per week.

26. Defendants now owe Plaintiff unpaid FLSA minimum wage compensation in the
amount of about Forty Thousand Dollars ($40,000.00).

27. In addition to the unpaid FLSA minimum Wage compensation, Plaintiff is entitled
under FLSA to liquidated damages in an equal amount (2x unpaid wages), plus a recovery of his
attorney’s fees and costs.

28. On information and belief, Defendants never sought legal advice or took any
active steps to ensure compliance with the FLSA with regard to the legality of its wage payments
(or lack thereof) to Plaintiff.

29. Defendants have no defense to avoid mandatory FLSA double (2x) damages or

the payment of attorney’s fees and costs to Plaintiff.

CAUSES OF ACTION
Violation of Federal Fair Labor Standards Act
30. Plaintiff re-alleges each and every allegation set forth above as if each were set
forth herein.

31. The FLSA required Defendants to pay Plaintiff wages for all hours worked at an
hourly rate at least equal to the Federal Minimurn Wage, $7.25 per hour.

32. As set forth above, Defendants failed to pay Plaintiff hourly wages in compliance
with the FLSA minimum wage compensation requirement

33. Defendants’ failure to pay Plaintiff wages as required by the FLSA was willful

and intentional, and was not in good faith.

Case 1:19-cV-00328-A.]T-.]FA Document 1 Filed 03/20/19 Page 5 of 5 Page|D# 5

Wl-IEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid wages
in the amount of Forty Thousand Dollars ($40,000.00) or in such other amount as is proven at
trial, liquidated damages as provided by the FLSA, interest (both pre- and post- judgment),
reasonable attorney’s fees, the costs of this action, and any other and further relief this Court
deems appropriate

Respectfully submitted,

Darea:March 20,2019 576 7 %7

Gregg C. `.éreenber%j/X 13an 0

Zipin, Amster & Greenberg, L

8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910

(301) 587-9373 (ph)

Email: GGreeiiber‘gz/ci>ZAGFinn.com

Counselfor Plaintiij

